DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 02/17/22 has been considered by the examiner.

Specification
3.	The disclosure is objected to because of the following informalities: on page 1 of the instant specification, reference to parent case 17/125,561 should be updated so as to reflect the fact that this application has now issued as U.S. Patent No. 11,258,432.  
Appropriate correction is required.

Claim Objections
4.	Claim 1 is objected to because of the following informalities:
On line 2 of claim 1, --a-- should be inserted after the second occurrence of the word "to".
Appropriate correction is required.


Double Patenting
5.	Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11,258,432. Although the claims at issue are not identical, they are not patentably distinct from each other because the differences between the claims of the instant application and the claims of the '432 patent do not constitute patentable difference, i.e., they would have been obvious to one of ordinary skill in the art. Taking independent claim 1 of the instant application, for example, all of the limitations of this claim are fully anticipated by claim 1 of the '432 patent, except for the limitation in instant claim 1 that the rising and falling edges of the first and second input signals are responsive to first and second values of the mode control signal, i.e., claim 1 of the '432 patent only recites that the rising and falling edges of the first and second input signals are responsive to the mode control signal. This difference would have been obvious to one of ordinary skill in the art who would have easily recognized that the mode control signal recited in claim 1 of the '432 patent is a digital logic signal and therefore it inherently will have first and second values, these two values corresponding to the high and low logic states of the mode control signal. As such, the rising and falling edges of the first and second input signals in claim 1 of the '432 patent will obviously be responsive to first and second values of the digital logic mode control signal. The limitations of independent claims 13 and 19 are similarly obvious in view of independent claims 13 and 19 of the ‘432 patent, respectively, as are the dependent claims of the instant application vis-à-vis the dependent claims of the ‘432 patent.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Allowable Subject Matter
6.	Claims 1-21 would be allowable upon the filing of the above-noted terminal disclaimer.
The following is a statement of reasons for the indication of allowable subject matter: none of the prior art of record discloses or suggests an apparatus or driver circuit having a pair of deglitcher circuits with the specific limitations set forth in independent claims 1 and 19, respectively, nor does any of the prior art of record disclose or suggest a method comprising the specific steps of delaying, receiving and supplying set forth in independent claim 13.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B WELLS whose telephone number is (571)272-1757. The examiner can normally be reached Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINCOLN DONOVAN can be reached on (571)272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH B WELLS/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        November 17, 2022